Citation Nr: 1145548	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-25 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by sinus congestion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976.  The Veteran also served in the Army National Guard from December 1997 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue of entitlement to service connection for a disability manifested by sinus congestion is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2006, the RO denied the Veteran's claim for service connection for a sinus problem.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the March 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2006 RO decision denying the claim for service connection for a sinus problem is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for a disability manifested by sinus congestion received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As further described below, the Board notes that the duties to notify and assist have been met to the extent necessary to reopen the claim of service connection for a disability manifested by sinus congestion.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Analysis

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran was initially denied service connection for a sinus problem in March 2006.  The basis of the denial was that the evidence did not show that a sinus problem occurred in or was caused by service and there was no evidence in the Veteran's service treatment records of treatment for sinusitis.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in September 2006.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision in March 2006 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes a VA examination dated July 2006 during which the Veteran stated that he was diagnosed as having bronchitis in service and continued having symptoms of cough productive of greenish and yellowish phlegm, nasal congestion, postnasal drip, and wheezing.  He was diagnosed as having sinusitis by history.  Also of record that is new is a statement dated October 2009 from the Veteran stating that he had his sinus condition for many years, which started during his service in the Air Force and continued to bother him in the Army.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates continuity of symptoms since service.  As new and material evidence has been presented, the claim is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a disability manifested by sinus congestion is reopened; the appeal is granted to this extent only.


REMAND

Having reopened the claim for a disability manifested by sinus congestion, the Board finds that additional development is required prior to readjudication.  

As an initial matter, the Board notes that the Veteran was granted service connection for bronchitis in the March 2006 rating decision.  

Service treatment records show that in June 1973 and October 1975, the Veteran was treated for pharyngitis.  Findings during a physical examination in a February 1976 eye clinic included "sinus."  Separation examination, however, revealed normal sinuses and the Veteran indicated in the report of medical history that he did not have sinusitis.  In a July 1997 report of medical history, the Veteran again indicated that he did not have sinusitis.  As previously stated, the Veteran has stated during a VA examination dated July 2006 that he was diagnosed as having bronchitis in service and continued having symptoms of cough productive of greenish and yellowish phlegm, nasal congestion, postnasal drip, and wheezing since service.  Also, in a statement dated October 2009, the Veteran stated that he had his sinus condition for many years, which started during his service in the Air Force and continued to bother him in the Army.  The Veteran is competent to make such observations.  Buchanan, 451 F.3d at 1331.  Although the Veteran was diagnosed as having sinusitis by history during the July 2006 examination, post-service medical records show that the Veteran has been diagnosed as having sinusitis and pharyngitis.  

Given the Veteran's service treatment records and the Veteran's statements that he has had symptoms of sinus congestion since service, another medical opinion based on a review of the entire record is necessary to decide this claim.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's disability manifested by sinus congestion.  The claims file must be made available to the examiner for review prior to the examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any current disability manifested by sinus congestion had its onset during active service or is related to any in-service disease or injury, including the inservice diagnosis of pharyngitis and/or finding of "sinus."  

All necessary tests should be performed and a detailed rationale for any opinion expressed should be provided.

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


